         Case 2:16-cr-00265-GMN-CWH Document 1493 Filed 02/13/19 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   DAVID L. JAFFE
     Chief, Organized Crime and Gang Section
 4   United States Department of Justice
     CRISTINA D. SILVA
 5   Assistant United States Attorney
     Nevada Bar No. 13760
 6   DANIEL R. SCHIESS
     Assistant United States Attorney
 7   Nevada Bar No. 5483
     CHRISTOPHER BURTON
 8   Assistant United States Attorney
     Nevada Bar No. 12940
 9   JOHN HAN
     Trial Attorney, Organized Crime and Gang Section
10   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
11   PHONE: (702) 388-6336
     FAX: (702) 388-5087
12   cristina.silva@usdoj.gov
     dan.schiess@usdoj.gov
13   chritopher.burton4@usdoj.gov
     john.han@usdoj.gov
14
     Representing the United States of America
15

16                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
17
     United States of America,
18                                               2:16-cr-00265-GMN-CWH
                     Plaintiff,
19                                               Stipulation to Continue Discovery Date
                     v.                          Under Fed. R. Crim. P.16(a)(1)(A)-(F)
20
     Pastor Fausto Palafox,
21   Albert Lopez,
     Albert Benjamin Perez,
22   James Patrick Gillespie,
     Ernesto Manuel Gonzalez,
23   Bradley Campos,
24
         Case 2:16-cr-00265-GMN-CWH Document 1493 Filed 02/13/19 Page 2 of 4



 1   Cesar Morales, and
     Diego Garcia
 2
                    Defendants.
 3

 4

 5          The United States and defendants Pastor Fausto Palafox, Albert Lopez, Albert

 6   Benjamin Perez, James Patrick Gillespie, Ernesto Manuel Gonzalez, Bradley Campos,

 7   Cesar Morales, and Diego Garcia, by their undersigned counsels, stipulate to continue the

 8   date by which the Government must provide discovery disclosures pursuant to

 9   Fed.R.Crim.P. 16(a)(1)(A)-(F), See ECF 1448, from February 15, 2019, to March 1, 2019.

10   This stipulation is entered into based on the following.

11          On February 8, 2019, the United States informed the defendants that, although it

12   has been working diligently to produce discovery through Relativity (the program through

13   which most of the discovery has been produced in this case and includes production bates

14   numbers and an index), due to complexities inherent to Relativity, it could not produce

15   discovery through Relativity by February 15, 2019, the deadline established in the January

16   15, 2019, status conference (see ECF No. 1448). The United States informed the

17   defendants it can nevertheless meet its discovery production obligation by the February

18   15, 2019, deadline by producing discovery in a format outside of Relativity that would not

19   include production bates numbers or an index. The Government informed counsel it

20   would then produce a duplicate copy of discovery with production bates numbers and an

21   index two weeks later – March 1, 2019. The Government asked the defendants if they

22   would alternatively prefer to agree to a two-week continance so they could receive the

23   discovery only once, that is through Relativity. Each agreed.

24
                                                2
          Case 2:16-cr-00265-GMN-CWH Document 1493 Filed 02/13/19 Page 3 of 4



 1          Based on the foregoing, the parties ask the Court to accept this stipulation.

 2          DATED this 11th day of February 2019.

 3                                              Respectfully,

 4
                                                NICHOLAS A. TRUTANICH
 5                                              United States Attorney

 6                                              / s / Christopher Burton
                                                ____________________________
 7                                              CRISTINA D. SILVA
                                                DANIEL R. SCHIESS
 8                                              CHRISTOPHER BURTON
                                                Assistant United States Attorneys
 9                                              JOHN HAN
                                                Trial Attorney
10

11
     s/ Amy E.Jacks                                     /s/ Mark Fleming
12   AMY ELIZABETH JACKS                                MARK FLEMING
     Counsel for Pastor F. Palafox                      Counsel for Albert Lopez
13
     s/ Andrea Luem                                     /s/ Jess Marchese
14   ANDREA LUEM                                        JESS MARCHESE
     Counsel for Albert B. Perez                        Counsel for James P. Gillespie
15
     s/ Michael Kennedy                                 /s/ Marcia A. Morrissey
16   MICHAEL KENNEDY                                    MARCIA A. MORRISSEY
     Counsel for Ernesto Manuel Gonzalez                Counsel for Bradley Michael Campos
17
     s/Christopher Oram                                 /s/ Kathleen Bliss
18   CHRISTOPHER ORAM                                   KATHLEEN BLISS
     Counsel for Cesar Vaquera Morales                  Counsel for Diego Chavez Garcia
19

20

21

22

23

24
                                                3
         Case 2:16-cr-00265-GMN-CWH Document 1493 Filed 02/13/19 Page 4 of 4



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3
     United States of America,                   2:16-cr-00265-GMN-CWH
 4
                                                 Order on Stipulation to Continue
 5                 Plaintiff,                    Discovery Date Under Fed. R. Crim.
                                                 P.16(a)(1)(A)-(F)
 6                 v.

 7   Pastor Fausto Palafox,
     Albert Lopez,
 8   Albert Benjamin Perez,
     James Patrick Gillespie,
 9   Ernesto Manuel Gonzalez,
      Bradley Campos,
10   Cesar Morales, and
     Diego Garcia,
11
                   Defendants.
12

13

14
                                                 ORDER
15

16         IT IS HEREBY ORDERED that the discovery production date set forth in ECF

17   No. 1448 is continued from February 15, 2019 to March 1, 2019.

18   Dated this ___ day
            February    of2019
                      15,  February 2019.

19

20

21                                                  _____________________________________
                                                    UNITED
                                                    United    STATES
                                                           States     DISTRICT
                                                                  Magistrate JudgeJUDGE
22

23

24
                                             4
